Title: From Alexander Hamilton to John Clark, Junior, 17 June 1794
From: Hamilton, Alexander
To: Clark, John, Jr.


Philadelphia June 17 1794
Dear Sir
It was quite impossible for me to have reported upon your Petition at the last session without giving just dissatisfaction to many others nor whatever may have been my Report, could it have been of any use to you from the extreme pressure of business in the House. You may rely (my health being preserved) on a report at the beginning of the next session.
With esteem & regard I am   Dr Sir   Your obed ser
A Hamilton
John Clark Esq
